Citation Nr: 1809643	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-21 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 20 percent for hepatitis C.

3. Entitlement to a compensable rating for tinea pedis and onychomycosis, bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1969.  He unfortunately died in May 2013.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, where the RO granted service connection for PTSD (30 percent rating), service connection for tinea pedis (noncompensable), and assigned a 20 percent rating for hepatitis C.  In December 2012, the Veteran's notice of disagreement was filed by the Veteran.  The statement of the case was issued to the appellant in May 2014, upon proper substitution of the claimant (see additional details regarding substitution below).  She properly perfected the appeal by way of a June 2014 Form 9 Substantive Appeal.

The appellant testified before the undersigned at an August 2017 Board hearing held via videoconferencing technology; the transcript is of record.

The appellant is currently in receipt of service connection for the cause of the Veteran's death.  See August 2013 Rating Decision.  The Board notes the appellant's September 2017 correspondence where she suggested that the Veteran's brain tumor was related to service.  To the extent that the appellant indicates that she seeks to file a claim other than the ones that were pending at the time of the Veteran's death (i.e., the issues listed on the title page), the laws and regulations relating to accrued benefits and substitution only allow for claims to be pursued that were pending at the time of death; there was no claim for service connection for a brain tumor pending at that time.  See 38 C.F.R. § 3.1010(g)(1)(providing that, in order for a substituted claimant to move forward, "a claim or appeal must be pending").  As such, there were no other issues pending other than the ones addressed herein.

On the other hand, the issue of entitlement to an earlier effective date for the grant of service connection for hepatitis C has been raised by the record in an April 2013 statement from the Veteran's representative prior to his death, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This was an undeveloped claim that was pending at the time of the Veteran's death.  However, as the AOJ had not addressed this issue in the first instance, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the appellant and her representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2017) (continuing to provide for Board referral of unadjudicated claims).

The issues of entitlement to an increased rating for PTSD in excess of 30 percent, an increased rating in excess of 40 percent for hepatitis C, and an increased rating in excess of 10 percent for tinea pedis and onychomycosis, are addressed in the Remand portion below.  

FINDINGS OF FACT

1. The appellant is the Veteran's surviving spouse, who was properly substituted as the claimant to continue the Veteran's pending claims and appeal to completion.

2. The Veteran's hepatitis C infection more nearly approximated daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly.

3. The Veteran's tinea pedis and onychomycosis was manifested by at least 5 percent, but less than 20 percent of exposed areas of the feet, but otherwise affecting less than 5 percent of the entire body surface area.


CONCLUSIONS OF LAW

1. The appellant, who is Veteran's surviving spouse, is a proper substitute claimant in this case.  38 U.S.C. § 5121A (2012).

2. The criteria for an increased rating of 40 percent for hepatitis C have been met.  38 U.S.C. §§  1155, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354 (2017).

3. The criteria for an increased rating of 10 percent for tinea pedis and onychomycosis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, DCs 7806, 7813 (2017).




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

A. Appellant as Substitute-Claimant

When a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000 (2017).  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

Here, prior to the completion of the Veteran's appeal born from the July 2012 rating decision, VA received confirmation of the Veteran's death in May 2013.  The appellant submitted a June 2013 filing of VA Form 21-0847, Request for Substitution of Claimant upon Death of Claimant, with regard to the Veteran's pending increased rating claims.  See 38 U.S.C. § 5121A.  Subsequently, the RO effectuated the substitution and it is clear from the record that the RO and appellant communicated as to how she would proceed as substituted claimant.  See May 2014 Report of General Information.  Furthermore, the substitution issue was addressed in the May 2014 statement of the case.

Therefore, the Board recognizes that the Veteran's surviving spouse has been properly substituted for the Veteran.  As the Veteran's death occurred after October 10, 2008, the appellant's claims are not one for accrued benefits, but remain his original claims into which she is substituted in his stead.

II. Increased Rating Claims

A. General Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed below, the disability has not significantly changed and a uniform evaluation is warranted for the appeal period in question.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.

B. Discussion

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the appellant and/or her representative and those reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

(1) Hepatitis C

The appellant argues that the Veteran's 20 percent hepatitis C rating is inadequate, claiming that his disability was much worse than what is contemplated by such rating.

The Veteran's hepatitis C is currently rated under DC 7354 pertaining specifically to hepatitis C.  Hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  38 C.F.R. § 4.114. 

Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  Id.
Note (1) to DC 7354 provides that sequelae, such as cirrhosis or malignancy of the liver, is to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for a rating under DC 7354 and under a diagnostic code for sequelae.  (See 38 C.F.R. § 4.14).  Note (2) provides that, for purposes of rating conditions under DC 7354, "incapacitating episode'' means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114 

After a review of the record, the Board finds that a 40 percent evaluation is warranted for the Veteran's hepatitis C throughout the appeal period because the preponderance of the evidence demonstrates a disability picture that more nearly approximates Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly (enlarged liver).  

The Board notes that the competent and credible medical and lay evidence consistently demonstrates complaints of daily fatigue.  See May 2009 VA Examination Report, April 2012 VA Treatment Record, June 2012 VA Examination Report, and August 2017 Bd. Hr'g. Tr. at 15.  There was also evidence of liver enlargement documented in a June 2009 VA hepatology treatment record.  Upon physical examination, in pertinent part, the Veteran's abdomen was noted to be non-tender with the liver enlarged 2 centimeters below costal margin.  However, the Board notes that liver enlargement was not noted upon ultrasound in 2011.  In any event, liver enlargement was indeed identified on the earlier end in the appeal period.

The June 2012 VA examination report indicates daily malaise, intermittent anorexia, daily nausea, and daily arthralgia, with intermittent right upper quadrant pain.  Nothing was noted under the category for weight loss.  However, the Board notes that the Veteran's weight during the course of the appeal has fluctuated.  For example, at the May 2009 VA examination, it was noted that his weight fluctuated between 230 and 250 pounds.  VA treatment records show minor fluctuations over months.  For instance, he was at 226 pounds in March 2011, then 222 pounds in August 2011, and down to 217 pounds in November 2011.  The appellant's statements at her Board hearing are consistent with these fluctuations, which is sufficient to show at the very least show minor fluctuation as per the 40 percent rating criteria.  

Based on the Veteran's minor weight loss throughout the period of the appeal and early evidence of hepatomegaly, the Board finds that on the whole, the evidence more nearly approximates the 40 percent rating criteria under DC 7354.

At this time, the issue of whether a rating in excess of 40 percent will be addressed on the merits once the AOJ completes the requested development in conjunction with the Board remand.  

(2) Tinea Pedis and Onychomycosis

The appellant avers that the Veteran's tinea pedis should be at a higher rating.  She testified at her Board hearing that the Veteran's feet were in pain all of the time and that he could barely walk; they were painful and irritated, and impacted the bottoms of his feet.  

The Veteran's tinea pedis is rated noncompensably disabling pursuant to 38 C.F.R. § 4.118, DC 7813.  Such diagnostic criteria provides that dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  See 38 C.F.R. § 4.118, DC 7813. 

While acknowledging the criteria pertaining to DCs 7800-7805 ("old" and amended criteria see 73 Fed. Reg. 54,708 (Sept. 23, 2008)), the Board notes that the Veteran's service-connected tinea pedis has not been manifested by any scarring or disfigurement whatsoever; dermatitis is the predominant disability.  Therefore, DCs 7800, 7801, 7802, 7803, 7804 and 7805 are not for application with regard to this issue. 

Pursuant to DC 7806, dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas affected; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation.  38 C.F.R. § 4.118, DC 7806.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas affected; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent evaluation.

The Board has determined that a 10 percent rating is warranted for tinea pedis under DC 7806 based on the predominant disability.  The tinea pedis here does not affect at least 5 percent of the entire body.  See June 2012 VA Examination.  However, the evidence supports a finding that it involves at least 5 percent but less than 20 percent of the exposed area of the feet, as the rating criteria calls for at least 5 percent but less than 20 percent of exposed areas affected.  The VA examination report indicates that the scaling of skin is on the plantar aspect of both feet.  Furthermore, his toenails were deformed, thickened, striated, and dystrophic.  The Board notes that the skin disability pertaining to the feet also encompasses onychomycosis of the bilateral feet (claimed as fungus/trench foot).  It is obvious that when the Veteran was barefoot, his feet were exposed.  

Furthermore, as VA disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, the Board finds that it is reasonable to consider the fact that the Veteran may oftentimes be barefoot, as opposed to covering his feet, particularly in the summertime or at home.  As such, the Board finds that the Veteran's disability picture more nearly approximates the 10 percent rating under DC 7806.

At this time, the issue of whether a rating in excess of the 10 percent will be addressed on the merits once the AOJ completes the requested development in conjunction with the Board remand.  


ORDER

Entitlement to an increased rating of 40 percent, but not higher, for hepatitis C is granted, subject to the laws governing the payment of monetary benefits.

Entitlement to an increased rating of 10 percent, but not higher, for tinea pedis and onychomycosis is granted, subject to the laws governing the payment of monetary benefits.


REMAND

Additional development is necessary prior to final adjudication of the appellant's increased evaluation claims, as there is evidence of outstanding federal records that are potentially relevant.  In this regard, the record contains SSA inquiries (called SHARE Print Screens in the record with receipt date of March 20, 2013) showing that the Veteran was in receipt of SSA disability benefits during his lifetime.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  

Although the current record was sufficient to award the increased ratings for hepatitis C and tinea pedis as assigned above, consideration of whether a higher rating is warranted must be deferred pending receipt of the Veteran's SSA records; this also applies to the increased rating claim for PTSD.  Therefore, as the Veteran's SSA records are potentially relevant to the increased rating claims remaining on appeal, remand is necessary to obtain any available SSA records.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the SSA copies of all medical records underlying its award of SSA disability benefits to the Veteran during his lifetime.

2. After completing the above action and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, readjudicate the issues of: (1) entitlement to an increased rating in excess of 30 percent for PTSD; (2) entitlement to an increased rating in excess of 40 percent for hepatitis C; and (3) entitlement to an increased rating in excess of 10 percent for tinea pedis and onychomycosis.  

If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


